68460: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








18-90729: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 68460


Short Caption:O'KEEFE VS. STATE, DEP'T OF MOTOR VEHICLESCourt:Supreme Court


Related Case(s):68460-COA


Lower Court Case(s):Carson City - First Judicial District - 14OC001031BClassification:Civil Appeal - General - Pro Bono Program


Disqualifications:SilverCase Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:03/05/2018 at 10:30 AMOral Argument Location:Carson City


Submission Date:03/05/2018How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantCara O'KeefeMalani L. Kotchka
							(Hejmanowski & McCrea LLC)
						


RespondentThe State of Nevada Department of Motor VehiclesDominika J. Batten
							(Attorney General/Reno)
						Brandon R. PriceJordan T. Smith
							(Attorney General/Las Vegas)
						





Docket Entries


DateTypeDescriptionPending?Document


07/22/2015Filing FeeAppeal Filing fee waived.  In Forma Pauperis.


07/22/2015Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person Pilot Program. Filed certified copy of proper person notice of appeal.  (Pilot program civil appeals order and documents mailed to proper person appellant.)15-22263




07/27/2015Transcript RequestFiled Civil Proper Person Transcript Request Form (03/25/14).15-22672




07/27/2015BriefFiled Civil Proper Person Appeal Statement.15-22674




07/27/2015AppendixFiled Exhibits to the Civil Proper Person Appeal Statement.15-22676




07/30/2015Notice/IncomingFiled Notice of Appearance as Co-Counsel (Brandon Price as counsel for the Respondent).15-23036




08/05/2015Order/ProceduralFiled Order/Transmit Record.  Record on Appeal due:  30 days.15-23638




08/07/2015Notice of Appeal DocumentsFiled Copy of District Court Docket Entries.15-23962




09/03/2015Record on Appeal DocumentsFiled Record on Appeal Volume 1.


09/03/2015Record on Appeal DocumentsFiled Record on Appeal Volume 2.


09/03/2015Record on Appeal DocumentsFiled Record on Appeal Volume 3.


09/03/2015Record on Appeal DocumentsFiled Record on Appeal Volume 4.


09/03/2015Case Status UpdateSubmitted for Decision.


09/21/2015Notice/OutgoingIssued Notice of Transfer to Court of Appeals.15-28510




01/30/2017Order/DispositionalFiled Order of Affirmance. "ORDER the judgment of the district court AFFIRMED." Court of Appeals-AS/JT/MG


02/21/2017Case Status UpdateTransferred from Court of Appeals.


02/21/2017Post-Judgment PetitionFiled Appellant's Petition for Review by the Supreme Court.17-05897




04/20/2017Order/ProceduralFiled Order/Answer Petition for Review. Answer due: 15 days.17-13083




05/02/2017Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Answer to Petition for Review due: May 19, 2017.17-14543




05/22/2017Post-Judgment PetitionFiled Respondent's Response to Appellant's Petition for Review.17-16955




06/27/2017Post-Judgment OrderFiled Order Granting Petition for Review and Directing Supplemental Briefing.  Appellant's Supplemental Opening Brief due:  30 days.  Respondent's Supplemental Answering Brief due:  30 days after appellant's brief is served.  Appellant's Supplemental Reply Brief due:  15 days after respondent's brief is served.  fn1[The Honorable Mark Gibbons, Justice, did not participate in the decision of this matter.]  EN BANC17-21288




06/28/2017Notice/OutgoingFiled Notice of Voluntary Disclosure.  You are hereby notified that the undersigned, Mark Gibbons, Justice, is directly related to Michael Gibbons, Judge who presided over this appeal in the Court of Appeals.  The Supreme Court has vacated the decision of the Court of Appeals and granted de novo review of the district court decision.  The undersigned has no bias for or against any party to this appeal.  The undersigned makes this disclosure, however, so that any party who believes it is appropriate to request recusal may do so.  Any recusal request should be made in writing within seven (7) days of the filing date of this Voluntary Disclosure.17-21425




07/18/2017Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Supplemental Brief due: August 10, 2017.17-23787




08/11/2017BriefFiled Appellant's Supplemental Opening Brief.17-26832




09/08/2017Order/Clerk'sFiled Order Granting Telephonic Extension.  Answering Brief due:  September 25, 2017.17-30135




09/25/2017BriefFiled Respondent's Supplemental Answering Brief.17-32481




10/06/2017Order/Clerk'sFiled Order Granting Telephonic Extension. Supplemental Reply Brief due: October 24, 2017.17-34078




10/23/2017MotionFiled Stipulation and Order Extending Appellant's Time to Submit Supplemental Reply Brief Pursuant to NRAP Rule 31(b)(2).17-36340




10/30/2017Order/ProceduralFiled Order Approving Stipulation.  Supplemental Reply Brief due:  November 3, 2017.17-37151




11/03/2017BriefFiled Appellant's Supplemental Reply Brief.17-37789




11/03/2017Case Status UpdateBriefing Completed/To Screening.


12/18/2017Order/ProceduralFiled Order.  We direct the clerk of this court to transfer the appendices, filed in the court of appeals on December 21, 2015, and July 14, 2016, to the supreme court's docket in this appeal.17-43645




12/18/2017AppendixFiled Appendix to Answering Brief.  (TRANSFERRED FROM COURT OF APPEALS PER ORDER ENTERED IN SUPREME COURT ON 12/18/17).17-43648




12/18/2017AppendixFiled Appendix to Opening Brief.  (TRANSFERRED FROM COURT OF APPEALS PER ORDER ENTERED IN SUPREME COURT ON 12/18/17).17-43651




01/22/2018Order/Clerk'sFiled Order Re: Scheduling of Oral Argument. This matter will be scheduled for oral argument on the next available calendar.18-02885




02/12/2018Order/ProceduralFiled Order Scheduling Oral Argument. Oral argument in this matter is hereby scheduled for March 5, 2018, at 10:30 a.m. in Carson City. Argument shall be limited to 30 minutes.18-05708




02/16/2018Notice/OutgoingIssued Oral Argument Reminder Notice.18-06430




03/05/2018Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Court.


12/06/2018Opinion/DispositionalFiled Authored Opinion. "Affirmed." Before the Court En Banc. Author: Stiglich, J. Majority: Stiglich/Douglas/Cherry/Gibbons/Hardesty/Parraguirre. Pickering, J., concurring. 134 Nev. Adv. Opn. No. 92. EN BANC (SC)18-907296




12/24/2018Post-Judgment PetitionFiled Appellant's Petition for Rehearing.  (SC)18-910114




01/07/2019OtherJustice Abbi Silver disqualified from participation in this matter. (SC)


03/06/2019Post-Judgment OrderFiled Order Denying Rehearing. "Rehearing Denied." NRAP 40(c). fn1 [Justice Abbi Silver voluntarily recused herself from participation in the decision of this matter.] (SC).19-10012




04/01/2019RemittiturIssued Remittitur. (SC).19-14074




04/01/2019Case Status UpdateRemittitur Issued/Case Closed. (SC).


04/18/2019RemittiturFiled Remittitur. Received by County Clerk on April 2, 2019. (SC)19-14074





Combined Case View